Case: 20-2172    Document: 34     Page: 1   Filed: 03/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 GEORGE D. PREWITT,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-2172
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5262, Judge Joseph L. Falvey,
 Jr.
                 ______________________

                 Decided: March 23, 2021
                 ______________________

    GEORGE DUNBAR PREWITT, JR., Greenville, MS, pro se.

     ANTHONY F. SCHIAVETTI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, TARA K. HOGAN, ROBERT
 EDWARD KIRSCHMAN, JR.
                  ______________________
Case: 20-2172     Document: 34     Page: 2    Filed: 03/23/2021




 2                                     PREWITT   v. MCDONOUGH



     Before PROST, Chief Judge, CLEVENGER and HUGHES,
                       Circuit Judges.
 PER CURIAM.
      George D. Prewitt appeals from the memorandum de-
 cision of the United States Court of Appeals for Veterans
 Claims, which affirmed in part, remanded in part, and dis-
 missed in part Mr. Prewitt’s appeal from the decision of the
 Board of Veterans’ Appeals. For the reasons listed below,
 we dismiss Mr. Prewitt’s appeal. 1
                               I
      Mr. Prewitt served on active duty in the United States
 Army from March 1968 to March 1970. While in combat in
 Vietnam, he suffered a gunshot wound to the neck. In June
 1970, a VA regional office (RO) granted him service connec-
 tion for gunshot wound residuals with a 30 percent disabil-
 ity rating. In that same decision, the RO denied his claim
 of service connection for hypertension.
      On January 2, 1980, Mr. Prewitt applied for an in-
 creased rating for the gunshot wound residuals, and after
 an initial denial, the RO increased his disability rating for
 gunshot wound residuals from 30 to 40 percent, effective
 January 2, 1980. The RO also granted him separate 10 per-
 cent ratings for scarring on his neck and an injury to his
 fifth cranial nerve, effective January 2, 1980. In March
 2005, Mr. Prewitt also submitted a claim for service



      1 Mr. Prewitt’s motion filed on February 8, 2021,
 Docket No. 28, which we construe as a motion for leave to
 supplement the appendix, is hereby granted. Mr. Prewitt’s
 motion for clarification of our order directing the parties to
 submit supplemental briefing, filed on February 5, 2021,
 Docket No. 27, is hereby dismissed as moot because Mr.
 Prewitt submitted a supplemental brief in response to the
 order.
Case: 20-2172    Document: 34     Page: 3    Filed: 03/23/2021




 PREWITT   v. MCDONOUGH                                    3



 connection for tinnitus, which, after several appeals and
 remands, was granted with an effective date of March 30,
 2005. In March 2006, Mr. Prewitt submitted an application
 to reopen his claim for hypertension that had been denied
 in 1970, and he was granted an effective date of November
 20, 2006, for hypertension.
     This appeal concerns an April 17, 2019, decision of the
 Board of Veterans’ Appeals, in which Mr. Prewitt had ap-
 pealed eight distinct issues. After the Board issued a deci-
 sion that dismissed in part, denied in part, and remanded
 in part, Mr. Prewitt appealed the following issues to the
 Veterans Court: (1) the denial of an earlier effective date
 for tinnitus; (2) the denial of a rating greater than 10%
 from March 12, 1970, to January 1, 1980, for gunshot
 wound residuals; (3) the denial of his motion to revise the
 June 1970 rating decision on the basis of clear and unmis-
 takable error (CUE); (4) the denial of an earlier effective
 date than June 2, 1980, for left cranial nerve 12 palsy; and
 (5) the denial of an effective date earlier than November
 20, 2006, for hypertension. Mr. Prewitt also appealed the
 two issues remanded by the Board, (1) entitlement to a rat-
 ing in excess of 40 percent from January 2, 1980, for gun-
 shot wound residuals and (2) entitlement to a total
 disability rating based on individual unemployability due
 to service-connected disabilities (TDIU). App’x 35. 2
     The Veterans Court affirmed the Board’s denial of an
 effective date earlier than March 30, 2005, for tinnitus and
 the denial of a rating greater than 10% from March 12,
 1970, to January 1, 1980, for gunshot wound residuals.
 Id. at 36–38. The Veterans Court remanded part of the
 Board’s decision regarding error in the June 1970 decision
 for several reasons, upon the Secretary’s agreement that


    2     Citations to App’x refer to the appendix filed by
 Mr. Prewitt and reflect the pagination applied by this
 court’s electronic case files system, Docket No. 11.
Case: 20-2172    Document: 34      Page: 4   Filed: 03/23/2021




 4                                    PREWITT   v. MCDONOUGH



 the Board (1) failed to address all evidence in determining
 whether Mr. Prewitt was provided notice of his right to ap-
 peal and thus whether the June 1970 rating decision is fi-
 nal; (2) failed to rate Mr. Prewitt’s cranial nerve and
 muscle injuries separately; and (3) failed to address
 whether relevant service treatment records were associ-
 ated with the claims file since the June 1970 rating deci-
 sion. Id. at 38–40. Additionally, the Veterans Court
 remanded the Board’s denial of an effective date earlier
 than November 20, 2006, for hypertension for the Board to
 address the relevance of certain documents that both the
 RO and the Board did not address. Id. at 41–42.
      The Veterans Court also dismissed several of
 Mr. Prewitt’s claims. The Veterans Court found that
 Mr. Prewitt made a separate argument that the June 1970
 rating decision contained CUE because the decision did not
 grant separate or increased ratings for cranial nerve 7 spe-
 cifically, or for an upper radicular peripheral nerve disor-
 der. Finding that Mr. Prewitt made these arguments for
 the first time on appeal, the Veterans Court dismissed for
 lack of jurisdiction. Id. at 40. The Veterans Court also
 found that it lacked jurisdiction to consider the appeal of
 the remanded claims for gunshot wound residuals and
 TDIU, as they are not final decisions of the Board. Id. at
 40–41. And it dismissed Mr. Prewitt’s appeal requesting an
 earlier effective date for cranial nerve 12 palsy, finding
 that he “ma[de] no discernable argument regarding [that]
 claim.” Id. at 36.
    Mr. Prewitt now appeals from the decision of the Vet-
 erans Court.
                              II
                              A
     This court has limited jurisdiction to review decisions
 of the Veterans Court. We decide “all relevant questions of
 law, including interpreting constitutional and statutory
Case: 20-2172    Document: 34      Page: 5    Filed: 03/23/2021




 PREWITT   v. MCDONOUGH                                     5



 provisions.” 38 U.S.C. § 7292(d)(1). But we lack jurisdiction
 to review factual issues and the application of law to fact,
 unless a constitutional question is presented. Cook v. Prin-
 cipi, 353 F.3d 937, 939 (Fed. Cir. 2003); 38 U.S.C.
 § 7292(d)(2).
     In addition, while this jurisdictional statute “does not
 expressly premise appellate review on the finality of [the
 Veterans Court’s] decision,” we have “generally declined to
 review non-final orders of the Veterans Court.” Williams v.
 Principi, 275 F.3d 1361, 1363 (Fed. Cir. 2002). Thus, we
 “typically will not review remand orders by the [Veterans
 Court].” Id. at 1364. “[U]nder some circumstances review
 is available for a claim for which final judgment has been
 entered even if other, separate claims have been re-
 manded,” but “we will not review final judgments on sepa-
 rable claims where other claims are still pending if our
 review would disrupt the orderly process of adjudication—
 for example, where the appealed claim is inextricably in-
 tertwined with the remanded claim.” Joyce v. Nicholson,
 443 F.3d 845, 850 (Fed. Cir. 2006) (internal quotation
 marks and citations omitted).
                              B
     We begin by noting that the Veterans Court remanded
 four of Mr. Prewitt’s claims: (1) whether the June 1970 RO
 decision was final; (2) whether the June 1970 decision con-
 tained error for failing to rate his cranial nerve and muscle
 injuries separately; (3) whether relevant service treatment
 records were associated with his claims file since the June
 1970 RO decision; and (4) whether he is entitled to an ef-
 fective date earlier than November 20, 2006, for hyperten-
 sion. We decline to review any of these decisions, as they
 are non-final. We also decline to review Mr. Prewitt’s con-
 stitutional challenges, which include an Equal Protection
 claim, a Due Process claim, and a Takings Clause claim, as
 they are “inextricably intertwined” with the remanded
Case: 20-2172    Document: 34       Page: 6   Filed: 03/23/2021




 6                                     PREWITT   v. MCDONOUGH



 portions of the Veterans Court’s decision. Joyce, 443 F.3d
 at 850.
     Four of Mr. Prewitt’s claims are separable from the re-
 manded claims: (1) the denial of an earlier effective date
 for tinnitus; (2) the denial of a rating greater than 10%
 from March 12, 1970, to January 1, 1980, for gunshot re-
 siduals; (3) the denial of his CUE claim regarding cranial
 nerve 7 and upper radicular peripheral nerve disorder; and
 (4) the denial of an earlier effective date for his cranial
 nerve 12 palsy claim. However, because Mr. Prewitt’s ar-
 guments related to these claims concern only issues of fact
 or application of law to fact, we do not have jurisdiction to
 review them. 38 U.S.C. § 7292(d)(2); Butler v. Shinseki,
 603 F.3d 922, 926 (Fed. Cir. 2010) (“[T]he factual findings
 of when a disability was claimed or service connection es-
 tablished are not subject to our review.”).
     Finally, Mr. Prewitt makes an argument regarding the
 “nullification” of the Board’s orders by a “lower tribunal.”
 Appellant’s Br. at 8, 28–29. 3 Mr. Prewitt contends that a
 June 7, 2019, decision by “an unidentified RO” nullified
 several portions of the Board’s April 17, 2019, decision.
 Id. at 28. However, because this issue was not presented to
 the Board or to the Veterans Court, we decline to review it.
 Jackson v. Wilkie, 732 F. App’x 872, 875 (Fed. Cir. 2018).
                              III
     Because Mr. Prewitt’s appeal contains only claims that
 are not reviewable and claims over which we do not have
 jurisdiction, we dismiss.
                        DISMISSED



     3  Citations to Mr. Prewitt’s informal brief (and the
 pages and documents included therein) reflect the pagina-
 tion applied by this court’s electronic case files system,
 Docket No. 3.
Case: 20-2172    Document: 34     Page: 7   Filed: 03/23/2021




 PREWITT   v. MCDONOUGH                                   7



                          COSTS
    No costs.